Citation Nr: 0521119	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-09 492A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peroneal tendinitis 
of the right leg.

2.  Entitlement to an increased initial rating for capsulitis 
and tendinitis of the left shoulder, status post anterior 
capsular shift, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial rating for myositis 
of the lumbar spine, status post herniated nucleus pulposus, 
with degenerative changes, currently evaluated as 40 percent 
disabling.

4.  Entitlement to an increased initial rating for internal 
derangement of the left knee, status post arthroscopy and 
resection of the medial plica, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased initial (compensable) rating 
for arthritis of the left knee.
6.  Entitlement to an effective date prior to November 16, 
1998, for the grant of service connection for capsulitis and 
tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1990 
to November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from July 1999 and December 2001 RO decisions which denied 
service connection, increased ratings, and earlier effective 
dates for the conditions set forth above.  The veteran 
appealed these decisions, and in October 2003 the Board 
remanded the claims to the RO for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran is shown to have peroneal tendinitis of the 
right leg which was incurred during military service.

2.  The veteran's capsulitis and tendinitis of the left 
shoulder is manifested by pain with some limitation of motion 
but no incoordination.

3.  The veteran's myositis of the lumbar spine is manifested 
by some limitation of motion, but is not characterized by 
unfavorable ankylosis of the thoracolumbar spine or loss of 
range of motion due to pain, incoordination, weakness, or 
fatigue.

4.  The veteran's internal derangement of the left knee is 
manifested by subjective reports of locking and swelling, but 
good stability and no giving out of the knee.

5.  The veteran's arthritis of the left knee is manifested by 
X-ray evidence of arthritis with slight limitation of motion.

6.  On November 16, 1998, the RO received the veteran's 
claims for service connection for capsulitis and tendinitis 
of the left shoulder, status post anterior capsular shift; 
myositis of the lumbar spine, status post herniated nucleus 
pulposus with degenerative changes; internal derangement of 
the left knee, status post arthroscopy and resection of the 
medial plica; and hypertension.  The RO subsequently granted 
service connection for the claims effective from November 16, 
1998.


CONCLUSIONS OF LAW

1.  Peroneal tendinitis of the right leg was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for a rating higher than 20 percent for 
capsulitis and tendinitis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

3.  The criteria for a rating higher than 40 percent for 
myositis of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior 
to September 26, 2003); Diagnostic Code 5293 (effective from 
September 23, 2002 to September 26, 2003); Diagnostic Codes 
5237, 5243 (effective September 26, 2003).

4.  The criteria for a rating higher than 10 percent for 
internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).

5.  The criteria for a compensable 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).

6.  The criteria for an effective date prior to November 16, 
1998, for the award of service connection for capsulitis and 
tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in 
September 2001, November 2001, and May 2004 that informed him 
of the type of information and evidence necessary to 
substantiate his claims.  In addition, by virtue of the 
rating decisions on appeal, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from September 2001, November 2001, and 
May 2004 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from September 2001, November 2001, 
and May 2004 contained specific requests that the veteran 
provide additional evidence in support of his claims.  He was 
asked to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of an 
SSOC dated in March 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations which address the claims have been 
provided.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.




II.  Service connection for peroneal tendinitis of the right 
leg

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records are negative for any 
treatment for or diagnosis of a right leg condition.  At a 
February 1999 VA examination, it was indicated that he had 
suffered several right ankle sprains, and had a constant ache 
in the ankle.  Examination revealed normal range of motion, 
but tenderness in the peroneal tendon insertion and the foot.  
X-rays of the right ankle joint were within normal 
radiological limits.  He was diagnosed with chronic peroneal 
tendinitis of the right leg.  At a November 2004 VA 
examination, he reported that he had peroneal tendinitis 
which began in the military.  Examination of the right ankle 
revealed +1 diffuse swelling but full range of motion.  Right 
ankle X-rays were normal.  He was diagnosed with peroneal 
tendinitis of the right leg with normal 
X-rays, and the examiner opined that it was as likely as not 
that such condition was service-related.  The examiner 
indicated that the veteran should not do any type of walking 
on uneven ground and should also not jump or run.

The evidence above indicates that the veteran has a current 
diagnosis of peroneal tendinitis of the right leg, which the 
examiner at his most recent VA examination associated with 
his military service.  The Board notes that there is no 
contrary medical evidence of record regarding the etiology of 
this condition.  In light of such, and with application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that peroneal tendinitis of the right leg was 
incurred in service, and thus service connection for the 
condition is warranted.



III.  Increased initial rating for capsulitis and tendinitis 
of the left shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's left shoulder disability (which involves his 
minor upper extremity) is currently rated 20 percent.

For the minor upper extremity, limitation of motion of the 
arm to the shoulder level, or midway between the side and 
shoulder level, is rated 20 percent, and limitation of motion 
of the arm to 25 degrees from the side is rated 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Ratings higher than 
20 percent for the minor upper extremity are warranted where 
there is fibrous union of the humerus and intermediate 
ankylosis of the scapulohumeral articulation between 
favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202.

At a February 1999 VA examination, the veteran reported 
decreased range of motion, weakness, and pain on lifting in 
his left shoulder.  He said he experienced constant pain in 
the shoulder.  On physical examination, he had extension of 
45 degrees and abduction of 45 degrees.  This was compared to 
180 degrees on the right.  He had 90 degrees of internal 
rotation and 75 degrees of external rotation on the left, and 
90 degrees of internal rotation and 80 degrees of external 
rotation on the right.  There was atrophy of the left 
deltoid.  X-rays of the left shoulder were negative.  The 
examiner's diagnosis was chronic capsulitis and tendinitis of 
the left shoulder.  

At a November 2001 VA examination, the veteran reported pain 
and decreased range of motion in his left shoulder.  Physical 
examination showed marked decreased range of motion, with 50 
degrees of extension, 90 degrees of abduction, 80 degrees of 
internal rotation, and 20 degrees of external rotation of the 
left shoulder.  This was compared with 180 degrees of 
extension and abduction, 90 degrees of internal rotation, and 
80 degrees of external rotation in the right shoulder.  There 
was pain in the capsule to palpation.  There was no weakness.  
The examiner's diagnosis was frozen left shoulder with 
capsulitis.  Pain is his shoulder began when his range of 
motion became impaired.

At a November 2004 VA examination, the veteran stated that he 
had difficulty working overhead, and did not have full pain-
free range of motion in his left shoulder.  On physical 
examination, he had abduction to 70 degrees, flexion to 70 
degrees, external rotation to 60 degrees, and full internal 
rotation and full extension.  He had some weakness against 
resistance on attempting to abduct or flex his shoulder area.  
He had a loss of approximately 240 degrees in total of his 
left shoulder because of pain with evidence of moderate 
weakness and fatigue on repetitive motions.  There was no 
incoordination.  X-rays of the left shoulder were within 
normal limits.  The examiner's diagnosis was recurrent 
subluxation of the left shoulder, postoperative in the 
service with normal X-ray.  The examiner opined that the 
veteran had diminished full range of motion of the left 
shoulder and should not do overhead work or any excessive 
pushing and pulling with his left shoulder area.

Upon consideration of the evidence above, the Board notes 
that the veteran experiences some limitation of motion of the 
left shoulder, with pain producing difficulty when raising 
his arm above the shoulder level.  However, the Board finds 
that a rating higher than 20 percent is not warranted for the 
condition, as it is not shown that he has limitation of 
motion of his arm to 25 degrees from his side, fibrous union 
of the humerus, or intermediate ankylosis of the 
scapulohumeral articulation between favorable and 
unfavorable, as required for a rating higher than 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202.

Considering the effects of pain on motion, there is some 
limitation of motion of the left arm, and such supports the 
current 20 percent rating under Diagnostic Code 5201.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even considering pain, there is no credible 
evidence that the left arm is limited in motion to 25 degrees 
from the side, and thus there is no basis for a higher rating 
of 30 percent under Diagnostic Code 5201.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 1998.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
left shoulder disability has warranted a rating greater than 
20 percent. 

The preponderance of the evidence is against the claim for an 
increased initial rating for capsulitis and tendinitis of the 
left shoulder, currently rated as 20 percent disabling.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased initial rating for myositis of the lumbar 
spine

The veteran's myositis of the lumbar spine is currently rated 
40 percent.

During the rating period in issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990); VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 
(2000).

Under the old rating criteria, limitation of motion of the 
lumbar spine is rated 40 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003).  Lumbosacral strain is rated 40 percent when severe 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective 
prior to September 26, 2003).  For intervertebral disc 
syndrome, a 40 percent rating is assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
appropriate for a disability with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Notes provide that for purposes of evaluations, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

VA outpatient treatment records dated in 1998 and 1999 show 
the veteran being seen for recurrent low back pain.  It was 
indicated that he experienced severe low back pain radiating 
to the left lower extremity which was worse when standing and 
better when lying down.  

At a VA examination in February 1999, the veteran indicated 
that he had severe pain since his surgery during service and 
had constant pain in his back and numbness down his left leg 
to his ankle.  On physical examination, he had range of 
motion of 60 degrees of flexion, 25 degrees of right and left 
bending, and 10 degrees of extension.  There were no reflex 
or motor deficits in the lower extremities.  There was 
decreased sensation in the L5-S1 nerve root on the left.  
Straight leg raising test was positive on the left at 60 
degrees and mild quadriceps atrophy was present.  He had good 
heel and toe rising.  There was some mild weakness of 4/5 
over the left extensor hallucis longus.  X-rays confirmed the 
presence of degenerative changes.  The examiner's diagnosis 
was chronic myositis of the lumbar spine, secondary to a 
herniated disc and most likely some degenerative disease in 
the lumbar spine.   

A VA outpatient treatment record dated in March 1999 noted 
complaints of constant throbbing pain with intermittent 
episodes of sharp pain radiating down the back of the left 
leg to the ankle.  He reported a burning sensation in his 
lower back, numbness in his leg, and frequent muscle spasms.  
His pain increased with standing, walking, and bending, and 
decreased with rest, elevating his feet, medication, and 
heat.  He said pain affected his sleep.  He had undergone 
physical therapy and found limited relief with medication.  
He reported that breathing exercises sometimes helped him 
deal with his pain.  The examiner's diagnosis was post 
laminectomy syndrome.  

At a VA examination given in November 2001, the veteran had 
30 degrees of flexion in his back, 15 degrees of right and 
left bending, and 0 degrees of extension.  He had good 
gluteal tone, but poor heel and toe rising.  His pelvis was 
level but his back was tilted to the right with marked lumbar 
spasm.  Straight leg raising test was positive bilaterally at 
60 degrees.  He had no reflex or motor deficits.  There was 
sensory deficit in the left L5 root.  Pain is his back began 
when his range of motion became impaired.  X-rays showed mild 
narrowing at L5-S1 and mild degenerative change in the lower 
lumbar spine.

Private medical records from 2001 show mild to moderate 
paralumbar muscle spasm and tenderness.  Forward flexion was 
30 degrees, extension was 20 degrees, and lateral bend was 20 
degrees.  Straight leg raise was negative for leg pain.  
Motor strength was intact and symmetric, as were reflexes.  
Heel and toe walk was possible.  X-rays of the lumbar spine 
revealed the laminectomy defect on the left at L5-S1, and 
disc space narrowing at L5-S1.  The examiner's assessment was 
lumbar radiculitis and radiculopathy as well as chronic low 
back pain and obesity.  

At a VA examination in November 2004, the veteran reported a 
long history of problems with his lumbosacral spine and 
surgery in October 1997.  On physical examination, a true 
positive straight leg raising test did not result.  Range of 
motion was 60 degrees of flexion, 20 degrees of extension, 30 
degrees of left and right bending, and 60 degrees of left and 
right rotation.  He had a loss of approximately 40 degrees in 
the low back because of pain but there was no weakness, 
fatigue, or incoordination.  The veteran was able to walk 
without a list or other abnormal posture of the low back 
area.  X-rays revealed some loss of intervertebral disc space 
at the L5-S1 level with anterior osteophytes.  The examiner's 
diagnosis was degenerative disc disease of the lumbosacral 
spine at L5-S1.  The examiner opined that the veteran had 
functional impairment of the low back with no prolonged 
standing and walking for more than one hour, and had 
difficulty with his back as far as stooping and lifting more 
than 10 pounds.  

Upon consideration of the evidence above, the Board finds 
that a rating higher than 40 percent for myositis of the 
lumbar spine is not warranted.  Over the time period relevant 
to the appeal, the evidence does not show pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief, as required for a 
rating higher than 40 percent under the old criteria.

With regard to the new criteria, the Board finds that it is 
not shown since September 23, 2002, that the veteran has 
experienced incapacitating episodes having a total duration 
of at least six weeks during a 12 month period, as required 
for a rating higher than 40 percent.  The evidence of record 
does not establish that the veteran has experienced 
incapacitating episodes since September 23, 2002.  Thus, a 
rating higher than 40 percent is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Additionally, the evidence since 
September 26, 2003, does not show that the veteran has 
experienced unfavorable ankylosis of the entire thoracolumbar 
spine, as required for a rating higher than 40 percent.  His 
most recent VA examination did not find unfavorable ankylosis 
of the entire thoracolumbar spine.  Thus, he is not entitled 
to a rating higher than 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  In fact, the 
evidence does not show ankylosis, so consideration of any 
rating based upon criteria requiring ankylosis is not 
warranted.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, supra.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected myositis of the 
lumbar spine are contemplated in the current 40 percent 
rating assigned to the condition.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, due to the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny which required application 
of the old criteria despite their having been rescinded.

The Board further finds that the evidence in this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 1998.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which 
myositis of the lumbar spine has warranted a rating greater 
than 40 percent.

In view of the foregoing, the Board finds that the currently 
assigned 40 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 40 percent for myositis of the lumbar 
spine, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Increased initial rating for internal derangement of the 
left knee

The veteran's internal derangement of the left knee is 
currently rated 10 percent.

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010), and 
for instability (Diagnostic Code 5257).  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

At a February 1999 VA examination, the veteran reported that 
he injured his left knee in 1995 and had arthroscopic surgery 
performed.  He said his left knee was more painful now than 
it was prior to the surgery.  He indicated that he 
experienced cracking and swelling in the knee.  On physical 
examination, there was an increase in the anterior draw sign 
on the knee.  There was no other instability, and no 
tenderness.  There was no fluid and no subpatellar crepitus.  
There was mild left quadriceps atrophy.  X-rays of the left 
knee were negative.  The examiner's diagnosis was internal 
derangement of the left knee and possible anterior cruciate 
insufficiency.    

At a November 2001 VA examination, the veteran reported 
occasional locking in the left knee and pain when the weather 
changed.  On physical examination, there was no fluid or 
instability.  There was no subpatellar crepitus, and no 
tenderness.  X-rays of the left knee showed only very minimal 
degenerative changes.  The examiner's diagnosis was 
degenerative arthritis of the knee.  

At a November 2004 VA examination, the veteran reported some 
locking and swelling of the left knee but no giving out.  He 
said that squatting and climbing bothered him.  On physical 
examination, he had no swelling and good stability of the 
left knee.  X-rays of the left knee revealed some diminution 
of the articular cartilage space over the medial side of the 
left knee.  The examiner's diagnosis was mild degenerative 
arthritis of the left knee.  The examiner opined that the 
veteran had functional impairment of his left knee and should 
not squat or climb, and also should not stand or walk for 
more than an hour without rest.  

Upon consideration of the evidence above, the Board finds 
that a rating higher than 10 percent for internal derangement 
of the left knee is not warranted.  The recent medical 
evidence of record includes no objective evidence 
establishing that the veteran's left knee is currently 
manifested by either moderate recurrent subluxation or 
moderate lateral instability, as required for a rating higher 
than 10 percent under Diagnostic Code 5257.  The evidence 
indicates that there is good stability of the knee, and the 
veteran has reported that it does not give out.  

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a rating higher than 10 percent.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 1998.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which 
internal derangement of the left knee has warranted a rating 
greater than 10 percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for internal derangement of the 
left knee.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

VI.  Initial compensable rating for arthritis of the left 
knee

The veteran's arthritis of the left knee is currently rated 
as noncompensable.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

At a February 1999 VA examination, the veteran's left knee 
had 120 degrees of flexion (compared with 130 degrees of 
flexion on the right) and 0 degrees of extension.  X-rays of 
the knee were negative, and the examiner's diagnosis was 
internal derangement of the left knee and possible anterior 
cruciate insufficiency.

At a November 2001 VA examination, there was 130 degrees of 
flexion in the left knee and 0 degrees of extension.  X-rays 
of the knee showed only very minimal degenerative changes, 
and the examiner's diagnosis was degenerative arthritis of 
the knee.

At a November 2004 VA examination, the veteran had good range 
of motion of the left knee from 0 to 120 degrees.  With a 
five-pound weight on his left ankle, he was still able to go 
from 0 to 120 degrees with minimal discomfort.  X-rays of the 
knee revealed some diminution of the articular cartilage 
space over the medial side of the knee, and the examiner's 
diagnosis was mild degenerative arthritis of the left knee.

If the veteran's left knee disability was rated strictly 
under the limitation-of-motion codes, it would be rated as 
noncompensable.  However, the presence of arthritis with at 
least some limitation of motion supports a 10 percent rating 
under the arthritis codes.  The Board finds that the evidence 
supporting a 10 percent rating is first shown in the medical 
evidence of record at the time of the X-rays from November 
27, 2001.  A rating higher than 10 percent is not warranted 
in the absence of additional limitation of motion.  There is 
also no objective indication that pain on use of the left 
knee results in such limitation of motion that a rating 
higher than 10 percent would be justified under limitation-
of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra.

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 2001.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which 
arthritis of the left knee has warranted a rating greater 
than 10 percent.

Thus, the Board finds that the veteran's arthritis of the 
left knee is to be rated 10 percent since the November 27, 
2001 effective date of service connection.  The Board has 
considered the benefit-of-the-doubt rule in granting this 
benefit.  38 U.S.C.A. § 5107(b).  

VII.  Earlier effective date claims

The veteran seeks an effective date earlier than November 16, 
1998, for the award of service connection for capsulitis and 
tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension.

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While 
the VA should broadly interpret submissions from a veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet. App. 32 (1998).

The first objective evidence of record with regard to the 
veteran's claims for service connection for the conditions 
indicated above is from November 16, 1998, when he filed a 
claim for compensation for these conditions with the RO.  He 
contends that he should be entitled to an earlier effective 
date for service connection for these conditions because he 
submitted paperwork regarding the claims to an individual who 
held himself out as being a Veterans Benefits Counselor in 
November 1997.  He asserts that he followed up by mailing 
claims forms to the RO in June 1998 after being told there 
was nothing in the system.  

Upon review of all of the evidence of record pertinent to the 
veteran's military service and the time thereafter, the Board 
finds that there is no evidence of VA receipt of a written 
claim, formal or informal, for service connection for the 
conditions indicated above earlier than November 16, 1998.  
As this was more than a year after service, service 
connection may be effective no earlier than November 16, 
1998, the date of VA receipt of the claims.  The Board 
sympathizes with the veteran's assertion that he filed claims 
for benefits earlier than November 16, 1998, but in the 
absence of objective written evidence establishing such, 
earlier effective dates for the conditions may not be 
granted.

The preponderance of the evidence is against the claim for 
earlier effective dates for service connection for capsulitis 
and tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for peroneal tendinitis of the right leg 
is granted.

An initial rating higher than 20 percent for capsulitis and 
tendinitis of the left shoulder is denied.

An initial rating higher than 40 percent for myositis of the 
lumbar spine is denied.

An initial rating higher than 10 percent for internal 
derangement of the left knee is denied.

A 10 percent rating for arthritis of the left knee is granted 
from November 27, 2001, subject to the laws and regulations 
governing awards of monetary benefits.

Entitlement to an effective date prior to November 16, 1998, 
for the award of service connection for capsulitis and 
tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension, is denied.


	
                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


